Citation Nr: 0214156	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a higher rating for residuals of cold 
injury to the right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a higher rating for residuals of cold 
injury to the left foot, currently evaluated as 10 percent 
disabling.


(An additional issue of entitlement to service connection for 
a disability of both knees will be the subject of a later 
Board decision.)



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from May 1985 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO rating decision which granted 
service connection for residuals of cold weather injury to 
both feet and assigned a 10 percent rating for the right foot 
and a 10 percent rating for the left foot, effective from 
January 25, 2000; the veteran appeals for higher ratings.  
The ratings for residuals of cold injury to both feet are the 
subject of the current Board decision.

(An additional issue of service connection for disability of 
the knees will be the subject of a later Board decision which 
will be prepared after the Board completes development of 
evidence on such issue in accordance with 38 C.F.R. § 19.9 
(2002))


FINDINGS OF FACT

1.  The veteran's residuals of cold injury to the right foot 
are manifested by complaints of arthralgia or other pain, 
numbness, or cold sensitivity.

2.  The veteran's residuals of cold injury to the left foot 
are manifested by complaints of arthralgia or other pain, 
numbness, or cold sensitivity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold injury to the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold injury to the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records from the veteran's 1985-1993 active 
duty show that she was treated on several occasions for 
complaints of foot pain and numbness following a cold weather 
injury to the feet.  

Private treatment records show that in 1998 and 1999 the 
veteran was seen on several occasions for complaints of foot 
pain and swelling, although findings generally were normal 
and symptoms were not associated with a cold injury.  

On January 25, 2000, the RO received the veteran's claim for 
service connection for residuals of cold injury to the feet.  
Effective from that date, the RO has granted service 
connection for residuals of cold injury to the feet, 
assigning a 10 percent rating for the right foot and a 10 
percent rating for the left foot.

On VA examination in March 2000 the veteran reported that 
while she was in Germany during service she was in the field 
for a two week period and her feet were exposed to cold 
weather.  She said that immediately following the exposure 
she developed pain and a burning sensation in her feet.  On 
examination she complained of severe, burning, bilateral foot 
pain and lack of stamina with weight bearing.  There was no 
swelling.  She reported that she was a correctional officer 
and had difficulty with walking, standing, and going up 
steps.  On examination it was noted that her toes were 
normal, there was no edema, and her gait was normal. There 
were no callosities, breakdown, or skin and vascular changes.  
The diagnoses were bilateral possible frostbite due to 
exposure to cold weather, and left calcaneal spur.

On VA examination in June 2001 the veteran complained of foot 
pain on standing for long periods and episodes of swelling.  
She reported frequent episodes of sharp pain and claimed she 
was relatively incapacitated ten out of thirty days a month, 
with mainly spontaneous episodes, not associated with 
activity or temperature change.  On examination of the feet 
there were no ulcers and the feet were noted to be hairless.  
The nails were essentially within normal limits although 
there was some misshapen areas on the second and great toes 
of both feet.  In dependence the feet became warm and 
erythematous, which was well resolved when a supported 
posture while sitting was resumed.  It was noted that the 
veteran was hyperesthetic to sharp and dull touch and there 
was pallesthesia.  X-rays from March 2000 were noted to be 
within normal limits.  The June 2001 examination report notes 
that a plethysmography study was scheduled but the 
appointment was not kept by the veteran.  The final June 2001 
examination diagnosis was cold-exposure feet, normal 
examination.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate her claims for ratings 
higher than 10 percent per foot for residuals of cold injury 
to the feet.  She has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In evaluating residuals of cold injuries, each affected part 
(e.g., foot) is evaluated separately.  A 10 percent rating is 
assigned for residuals of a cold injury when the disability 
is manifested by arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating is warranted when the 
disability is manifested by arthralgia or other pain, 
numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104; Diagnostic Code 7122.

The record reflects that the veteran has complained of foot 
pain as well as numbness and cold sensitivity, apparently 
associated with the cold injury in service, and such supports 
the current 10 percent rating per foot.  

However, the evidence fails to show additional objective 
findings, associated with a cold injury, as might support 
higher ratings.  Findings concerning the feet at the 2000 VA 
examination were normal.  At the 2001 VA examination, there 
were a few misshapen toenails, but the examiner did not 
associate this with cold injury.  In describing sensation, 
the examiner said the feet were hyperesthetic to sharp and 
dull touch and there was pallesthesia (sensation to 
vibration); but the examiner did not say this was abnormal.  
X-rays of the feet were normal.  Other findings for a higher 
rating were not shown.  The final diagnosis at the 2001 VA 
examination was cold- exposure, normal examination.  

The weight of the credible medical evidence demonstrates 
that, since the effective date of service connection, 
residuals of cold injury to the right foot have been 
manifested by no more than arthralgia or other pain, 
numbness, or cold sensitivity, and the same is true as to the 
left foot.  Such supports no more than a 10 percent rating 
per foot for residuals of cold injury.  There have been no 
periods of time, since the effective date of service 
connection, during which the condition has been more 
disabling, and thus higher "staged ratings" are not 
warranted.  Fenderson v. West, 12 Vet.App. 119 (1999)  The 
preponderance of the evidence is against the claims for 
higher ratings; thus the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).





ORDER

A higher rating for residuals of cold injury to the right 
foot is denied.

A higher rating for residuals of cold injury to the left foot 
is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

